Title: To James Madison from Benjamin Thompson, 31 March 1801 (Abstract)
From: Thompson, Benjamin
To: Madison, James


31 March 1801 “Christa. Bridge State of Delaware.” Recollects past association with JM; complains of ill fortune and losses “as a Canadian Refugee.” Despite unsuccessful request for consular post during Washington’s administration, renews his application for a position. Believes few Americans possess knowledge of the French language and customs superior to his.
 

   
   RC (DLC). 2 pp.; docketed by a clerk: “Benja. Thompson of Delaware pressing application for an office as the means of subsistence.”


